Title: From John Adams to John Quincy Adams, 22 December 1804
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy December 22d. 1804

Many Thanks for your favor of the Eleventh. It is very odd, but no less true that I not only never Saw, Mr Bentley, but I never heard of his fame or name, till I read his Election as Chaplain in a Newspaper. Since that time I have heard much, and among other things that he is an intimate Friend of James Winthrop the Judge.
Mr Bowdoins appointment is the best, the President has made in this State, and the best he could have Selected from his Party: His Descent, his Connections his Education, and his ample fortune, make him more respectable, than any and all of his Rivals: and his moral Character as far as I know it, is as Superior as his Property, to any who could be considered as Candidates by Mr Jefferson. His Talents, for any thing I know, are equal to any that Mr Jefferson has employed abroad. His Secretary of Legation Stands on different ground. The Change of his Bowdoins Party and Abandonment of his Friends, ten years ago could be no objection with his present Patrons.
I know not what you may find, among my Papers after my death. If I Should breath the Air, for Some time longer on this congregated Ball, I may commit a few minutes to Writing: but I have been the most careless of Men in preserving Memorials or notices of any kind.—I have been So much disgusted, that I have always Said let the Paper burn or be lost, or torn or misplaced, if it will, I shall remember but too much of it. I wish not to be reminded of my Mortifications, Disappointments or Resentments. As to my good deeds if I have ever done any they will be recorded in Heaven: but I Shall never be rewarded, nor will they ever be acknowledged upon Earth.
I think you are to be commended, for giving your Testimony where you could in favor of Nominations without regard to Party Politicks. Religion and Morality had formerly much Weight in Elections and Appointments; Now they Seem to have none at all with the People or the Patron, hardly So much as they have in England.
The President may Say what he will about France. Talleyrand and consequently Seieyes and Buonaparte know that he was brought in by French Influence and that he can continue in, on no other and that he must content the French party in his essential measures and therefore his indiscreet Speeches and ardent Republican Sentiments can do no harm to the Emperor or Empire. “Recalling the Old Family” however was a bold Idea.—Here I cannot hold my Pen, for astonishment. The World thinks highly of Mr. Jeffersons Understanding. To me, he appears, quoad hoc, an Idiot or Stark mad: for nothing Short of Idiotism or Madness, could Advize the French to take up again the Constitution of 1791.—There is one other Hypothesis, without recourse to Insanity of either Sort, which might account for Such Advice, and that is Such a degree of Malice against the old Family, as would lay plotts for their destruction and total Extermination at the Expence of a few Years more of Carnage in France. What Shall I Say? Am I myself out of my head? I will Say this that either myself or Mr Jefferson is totally destitute of rational reflection or just discernment relative to this Subject. Put the Supposition. Louis 18th, is returned to France, and restored to his Throne and Crown. A national Legislature in one Assembly is convened. How long will it be before, Louis the 18th. is denounced and impeached as Louis the 16 was and declared guilty and beheaded?
The Executive Power and the Legislative Power are here made two rival Factions: Each must wrangle, grasp and Scramble for Superiority, till one Suppresses the other. If the Terms I employ are too Strong or too harsh, Soften them if you please and call them rival Parties. Let these Parties be Supposed honest and well meaning, to the purest degree that Parties are ever capable of: aiming only at the public Good. They will entertain different Principles, Opinions and Views of the public Good. One Party will be for, softer, milder and more indulgent measures: the other for more dispatch, Energy, decision and Resolution. Each Party will have its Admirers, Abetters and Eulogizers throughout the nation. The high Party in the Legislature, will expect from the Executive, prompt and active measures, the low Party will expect, more tender lenient, Slow or moderate measures. one party will be popular with the poor the other with the rich: one with the ignorant and the other with the learned. The high, will Solicit the King to appoint as his Ministers and executive officers, Men thinking and feeling like themselves. The low will do the Same. If the high Party in the Legislature can get a Majority of but one Vote, they will denounce, or impeach a Minister of State of an opposite Party and Character. If the King Supports him they will impeach the King. If the low Party in the Legislature can get a Majority, they will attack a Minister they dislike and So on forever.—Suppose your Senate Suppressed, and the Legislature vested wholly in the House. A Rivalry would instantly commence between Mr Jefferson and Mr John Randolph. Mr Jefferson must appoint every Man to executive office that Mr Randolph recommends or Mr Randol and in that case Mr Randolph will in reality be President or Mr Randolph must carry in the Legislature every Measure that Mr Jefferson Advices, and in that case Mr Jefferson becomes Sole Legislature. Mirabeau was a more powerfull Man, at the head of the Legislature than Louis the 16th at the head of the Executive. So was Brissot Danton, Robespierre in their turns. The King, the Directory were no Match for the Assemblies.
Hitherto I have Supposed the Parties to be honest and disinterested: But when you introduce the Idea of Loaves and Fishes, the case is altered. here Ambition, Avarice, Envy Revenge, Lust and every evil Spirit is introduced. When Generals Admirals, Cardinals Archbishops, Judges Intendents of Provinces, Custom House officers and the multitudes of executive offices with all their Pomp Power, Priviledges and Emoluments; are to be nominated, the whole Nation becomes agitated in the Struggle and when the Passions and Interests of a great nation are excited, they are like the breaking out of many Waters. Religion Morality, Equity Humanity, Constitutions, Laws, Friendships, every thing gives Way before them.
When there arises a Competition between two leading Members of the House as between Danton and Robespierre, or between Brissot and Robespierre, or between John Randolph and his Namesake, Mr Jeffersons Son in Law, or between John Randolph and young Nicholson, the President will be courted or insulted in turn by one and the other and if the most popular and powerfull cannot have the Presidents or Kings Aid to increase his Power the King or the President must give Way: I am glad however that the President is convinced that a Legislature in one branch is defective.
J. A.